Title: Mercy Otis Warren to Abigail Adams, 6 July 1779
From: Warren, Mercy Otis
To: Adams, Abigail




July 6 1779


I take up my pen this Morning to let my Friend know I have not yet seen Mr. S. Adams, but understand by Mr. Warren, That Thier is No Expectation in Congress that Your Mr. Adams will Return yet. There is a large Majority of that Body who highly Esteem Him and wish his Continuance in Europe, have an Eye upon him if proposals of accomodation should be made as best qualifyed to Negotiate a peace or that he will be in Employ at some Court in a short time as it is Expected some New appointment will be Necessary before Long. Should have wrote you sooner but was in hopes to have seen Mr. Adams myself from whom I might have Collected more perticulers as Mr. Warren saw him only in Company, having unsuccessfully Called several times.
I will write again if anything offers worth Communicating. Yesterday was Celebrated the anniversary of Independence with Noise and Dissipation, a Concert this Evening, Though These kind of Entertainments May not Enhaunce the happiness of the people or fix our Liberties on a More solid Base.
But your Friend Must hasten affectionatly to subscribe her Name though by the quiver the scrall might be known to be that of

M Warren

